Sprague, J., concurring:
I concur in the order solely upon the ground that I cannot now .regard the questions involved in this ease as open questions in this State under our Constitution as it is. This Court having, by a uniform line of decisions, commencing with Patterson v. Marysville, 13 Cal. 175, sustained and sanctioned laws substantially obnoxious to the same constitutional objections as the statute involved in this case, the questions should be considered settled. Could I regard the questions involved as original in this State, I should not hesitate in *202denying the order asked by the petitioner, notwithstanding the long array of authorities from other States to the contrary.